Citation Nr: 0009096	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  96-13 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for human 
immunodeficiency virus (HIV) infection, currently evaluated 
as 30 percent disabling.  

2.  Entitlement to an increased evaluation for major 
depression with anxiety features, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Navy from January 
1978 to February 1993.  This matter originally came before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1995 rating decision of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
in part, increased to 30 percent the evaluation for the 
appellant's service-connected human immunodeficiency virus 
(HIV) infection which had been assigned a 10 percent 
disability rating and denied an increased rating for his 
psychiatric disability which has been evaluated as 10 percent 
disabling, effective since February 1993, as well as denying 
his claim for a total rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities.  

In February 1997, the Board remanded the case to the RO for 
additional development.  Thereafter, the appellant moved to 
Illinois, apparently sometime in early 1998.  Therefore his 
case was transferred to the Chicago RO, which forwarded the 
case to the Board for appellate review after its completion 
of developmental actions.

Pursuant to a rating decision issued by the Chicago RO in 
October 1999, a total rating was assigned, effective from 
November, 1998.  Therefore the appellant's claim for a total 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
has become moot.



FINDINGS OF FACT

1.  On February 24, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he wished to withdraw his appeal.  

2.  Subsequently, the Board received, in March 2000, a copy 
of the letter that the appellant had sent to the RO after he 
received notification of the RO rating decision issued in 
October 1999.  In the letter to the RO, the appellant stated 
that he was satisfied with that rating decision and further 
stated, "Please terminate my appeal."


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with 
respect to the issues of entitlement to increased ratings for 
HIV infection and a psychiatric disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  In 
addition, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  

By his letters to the RO and the Board asking for a 
termination of his appeal, the appellant has withdrawn his 
appeal with respect to the issues of entitlement to increased 
ratings for HIV infection and a psychiatric disability.  
Thus, there remain no allegations for appellate consideration 
of errors of fact or law with respect to either of these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the claim of entitlement to an 
increased rating for HIV infection, or as to the claim of 
entitlement to an increased rating for a psychiatric 
disability.  Therefore, both of these claims are dismissed.


ORDER

The appeal as to the issues of entitlement to increased 
ratings for HIV infection and a psychiatric disability is 
dismissed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

